RESPONSE TO APPLICANT’S AMENDMENT

 1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant's amendment, filed 09/27/2022, is acknowledged.
      
3.  Claims 50-61, 63-67 are pending.

4.  Applicant’s IDS filed, 09/27/2022, is acknowledged.

5.  In view of the amendment filed on 09/27/2022, only the following rejection is remained.	

6. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
7.  Claims 58-61, 64, 66-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a cancer comprising administering to a subject a therapeutically effective amount of an antigen-binding molecule which is capable of binding to CD122 and common γ chain (CD132), comprising: (a) an antigen-binding molecule which is capable of binding to CD122, comprising: 8681397.1Application No.: 16/762,8956 Docket No.: T0824.70017US00 Amendment dated November 6, 2020 Second Preliminary Amendment a heavy chain variable (VH) region incorporating the following CDRs: HC-CDR1 having the amino acid sequence of SEQ ID NO: 103 HC-CDR2 having the amino acid sequence of SEQ ID NO:116 HC-CDR3 having the amino acid sequence of SEQ ID NO: 128; and a light chain variable (VL) region incorporating the following CDRs: LC-CDR1 having the amino acid sequence of SEQ ID NO: 145 LC-CDR2 having the amino acid sequence of SEQ ID NO: 162 LC-CDR3 having the amino acid sequence of SEQ ID NO: 177; and (b) an antigen-binding molecule which is capable of binding to CD1 32, comprising: a VH region incorporating the following CDRs: HC-CDR1 having the amino acid sequence of SEQ ID NO: 196 HC-CDR2 having the amino acid sequence of SEQ ID NO:204 HC-CDR3 having the amino acid sequence of SEQ ID NO:212; and a VL region incorporating the following CDRs: LC-CDR1 having the amino acid sequence of SEQ ID NO:227 LC-CDR2 having the amino acid sequence of SEQ ID NO:238 LC-CDR3 having the amino acid sequence of SEQ ID NO:248, does not reasonably provide enablement for a method of preventing a T cell dysfunctional disorder or infectious disease comprising administering to a subject a therapeutically effective amount of an antigen-binding molecule which is capable of binding to CD122 and common γ chain (CD132) recited in claims 58-67.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims for the same reasons set forth in the previous Office Action mailed 06/27/2022.

Applicant’s arguments, filed 09/27/2022, have been fully considered, but have not been found convincing.

With respect to infectious disease, Applicant argues that effector T cells and NK cells were well known to play a central role in the response to and resolution of infection across the full spectrum of infectious disease.  Applicant points to the teachings of Molloy et al J Immunol. ( (2009) 182(8):4512—4515 which discloses the use of agonists of IL-2 signaling to treat persistent viral infection using IL-2/S4B6 complex and Hamilton et al J. Immunol ((2010) 185:6584-6590) which also used anti-IL-2 antibody S4B6 antibody.

However, the claims encompass the use of CD122XCD132 bispecific antibody, P2C4/P1A10 in the treatment of any infectious disease including bacterial, viral, fungal or parasitic infection (Spec. page 80, 5th ¶).  Shevach (Trends in Immunology, December 2012, Vol. 33, No. 12) teach that S4B6 binds to an IL-2 site that partly that partly blocks binding to CD25, but does not block binding to CD122 (Figure 1).   Shevack further teaches that anti-mouse IL-2 mAb, JES6-1, was shown to bind to a site on IL-2 that needed for interaction with CD122.  Yet, Applicant evidence is directed to unclaimed antibody that anti-IL-2 antibody (S4B6) that binds to CD25 site on the IL2. 

    PNG
    media_image1.png
    338
    411
    media_image1.png
    Greyscale

Figure 1

Shevach teaches that prevention of the transient loss of Treg cells by treating the infected animals with IL-2/JES6-1 complexes on days 3 and 5 post-infection resulted in impaired pathogen-specific responses. In T. gondii infection, high morbidity of the treated animals was seen, whereas in the other models, marked increases in pathogen loads and impaired production of IFNγ by Teff cells were observed (page 630, left col., 1st ¶).  Shevach further teaches that similar negative effects of administration of IL-2 complexes were seen in the Plasmodium chabaudi AS malaria infection model, when WT mice were treated with IL-2/JES6-1
complexes, the course of infection was more severe than in control mice. The conclusion drawn from these studies was that enhancement of the ratio of Foxp3+ Treg cells to Teff CD4+ T cells compromised immune control and blocked parasite elimination.

However, Benson et al (The Journal of Immunology, 2012, 188: 800–810) teach that exogenous IL-2 treatment (rIL-2 and the anti-mouse IL-2 mAb (clone JES6-1A12)) during the parasitic, bacterial, and viral infections completely prevented the loss of Treg cells, but restoration of Treg cells resulted in a greatly enhanced susceptibility to the pathogens (abstract and Fig. 6C).  IL-2 treatment and Treg cell reconstitution in vaccinia virus-infected animals also had a major negative impact on the clearance of the virus (Fig. 6D).

Moreover, Berretta  et al. ((2011) J. Immunol. 186, 4862–4871) teaches that administration of the IL-2/anti–IL-2 mAb (clone JES6-1) complex to infected WT mice increased the severity of P. chabaudi AS infection and promoted expansion of Foxp3+ Treg cells (abstract).

The specification lacks empirical data in using the claimed anti-L-2Rβ and -γc antibody (P2C4/P1A10) in the treatment of an infectious disease. The specification does not provide exemplification or animal model to treat an infectious disease with P2C4/P1A10, antibody.

If the use disclosed is of such nature that the art is unaware of successful treatments with chemically analogous compounds, a more complete statement of how to use must be supplied. 
The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03. "First, although appellants' specification describes certain in vitro experiments, there is no correlation on this record between in vitro experiments and a practical utility in currently available form for human or animal subjects. It is not enough to rely on in vitro studies where, as here, a person having ordinary skill in the art has no basis for perceiving those studies as constituting recognized screening procedures with clear relevance to utility in humans or animals" (emphasis added). Ex parte Maas, 9 USPQ2d 1746.


8.   Claims 50-57 are allowable. 

9.  Claims 63 and 65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent.

 
10.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 26, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644